NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 16/225,684 and 15/438,901 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-10, 13-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: An effect pigment based on an Al2O3 flake which comprises an Al2O3 flake coated with one or more layers of a metal oxide and/or a metal oxide mixture: wherein the ratio of the amount by weight of Al2O3 of the Al2O3 flake to the amount by weight of the metal oxide(s) of the coating layer(s) is in the range of from 27:73 to 83:17 based on the total weight of the effect pigment; wherein one or more layers of a metal oxide and/or a metal oxide mixture comprise one or more layers of metal oxides selected of TiO2, Fe2O3, Fe3O4, SnO2, ZrO2 or Cr2O3; and wherein the thickness of each metal oxide and/or a metal oxide mixture layer on the Al2O3 flakes is 20-400 nm with the exception of any SnO2 layer, which has a layer thickness of 1-400 nm; wherein the effect pigment contains on the surface a protective layer containing at least one rare earth metal oxide, at least one metal oxide that is silicon, aluminum or zirconium or mixtures thereof, and an organic compound, and wherein the protective layer contains 0.2-2 wt.% of the at least one rare earth metal oxide, 0.2-2 wt. % of SiO2, 0.2-4 wt.% of Al2O3 and/or ZrO2 and 1-10 wt.% of the organic compound.
Applicant’s amendment to claim 1 has overcome the previous art rejection. Further search did not result in any references anticipating or rendering the claims obvious. 

Additionally, it is noted that lines 6-10 has been amended into claim 1 in the response filed on 5/26/2022, but they had not been underlined. It is, hereby, noted that the recitations added to claim 1 in said lines are also new amendment added to claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731